103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.O'CONNOR CONSTRUCTION COMPANY;  Nationwide Homes,Incorporated, Plaintiffs-Appellants,v.CITY OF BOILING SPRING LAKES;  Jack Phillips, individuallyand as Agent for City of Boiling Spring Lakes,Defendants-Appellees.
No. 96-1139.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 29, 1996.Decided Nov. 21, 1996.

ARGUED:  Eugene Bedford Cannon, MASSEY, CANNON & SMITH, Statesville, North Carolina, for Appellants.
John Reeves Sloan, WARD & SMITH, P.A., Wilmington, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and BULLOCK, Chief United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
O'Connor Construction Company and Nationwide Homes, Inc., appeal an order of the district court dismissing, under Fed.R.Civ.P. 12(b)(6), their civil rights suit against the City of Boiling Spring Lakes, North Carolina.  The complaint asserted that a city zoning ordinance that prohibits the construction of mobile or modular homes on parcels within the "R-1" residential zoning district deprives the plaintiffs of equal protection of the law.  Having considered the briefs and heard the arguments of the parties, we affirm the judgment of the district court for the reasons stated in its memorandum opinion.  O'Connor Construction Co. v. City of Boiling Spring Lakes, No. 7:95-CV-84-F3 (E.D.N.C. Jan. 3, 1996).

AFFIRMED